On Application for Rehearing
CATES, Judge.
Wright has applied for a rehearing asking us to reconsider mainly (1) our view of the joint criminal responsibility of Berness- and Wright; and (2) that it was error not to have condemned the trial court’s use (on page 593 of 111 So.2d) of: “If you are satisfied * * * beyond a reasonable doubt that Mr. Wright was not driving * * *,,f (Italics supplied.)
As to the latter, we consider any error-from the statement of the burden of the. proof therein (to which Wright duly excepted) was cured by the giving of Wright’s, requested charge 17 and by the remainder of the oral charge fairly read with the given charges.- . ,
*271Regarding the joint responsibility or conspiracy phase of .the opinions, we might point out that our discussion of it might well be treated as a “fringe benefit” for the defendant, inasmuch as there were tendencies in the evidence from which the jury could have concluded, under the required rule, that Wright was the actual driver of the car.
Application overruled.